DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 11/02/2021.
 
	Claims 1, 5, 8, 12, 15, 19, and 20 are amended; and claims 2-4, 6, 7, 9-11, 13, 14, and 16-18  are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.
 
	In light of Applicant’s amendments, the objection to claim 20 is withdrawn.
	 
	In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 102(a)(1) are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (U.S. Pub. No. 2012/0266019, previously cited), in view of Wang (U.S. Pub. No. 2012/0324280).

Regarding independent claim 1, Sim-Tang teaches a computer-implemented method for database recovery comprising: (Sim-Tang, [0014], discloses perform a recovery operation to an entire data source or a subset of the data source to an intended recovering point-in-time. Sim-Tang, [0038], discloses a data source may be a database.) 
receiving, by a database, pages being piped from backup media, each of the pages having a corresponding savepoint version; (Sim-Tang, [0014], discloses perform a recovery operation to an entire data source or a subset of the data source to an intended recovering point-in-time. Sim-Tang, [0039], discloses data protection and disaster recovery as stream based data services streaming data from a data source into a DMS cluster, where the data source and its entire history can be captured and protected. Sim-Tang, [0047], [0052], and [0057], discloses using a sorted source tree data structure containing structural information of the data to be recovered, which is a Examiner interprets that the sorted source tree data structures with data items (e.g. pages) used to recover a data source to specific point-in-times to mean the pages correspond to savepoint versions.)
flagging at least a portion of the pages as being from recovery; (Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure, which is a list that includes an entry per data item (e.g. page) and one or more attributes per data item. Attributes include 'to be recovered' and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets the 'to be recovered' attribute to indicate that the data item/page indicates the page will be from recovery.) 
maintaining the corresponding savepoint version of the page; (Sim-Tang, [0039], discloses data protection and disaster recovery as stream based data services streaming data from a data source into a DMS cluster, where the data source and its entire history can be captured and protected. Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure containing structural information of the data to be recovered, which is a list that includes an entry per data item (e.g. page) and one or more attributes per data item. Attributes include 'to be recovered' and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets that having the history captured and protected for recovery of a data source to specific point-in-times to mean that savepoint versions are being maintained.)
calculating a single checksum for each page to confirm integrity; and loading each page into memory of the database after confirming the corresponding calculated single checksum. (Sim-Tang, Fig. 15 and [0070], Examiner interprets that recovering data item (e.g. page) from the DMS based on the checksum of the data item to be loading the page into the memory of the database after confirming the checksum.)
However, Sim-Tang does not explicitly teach for each page having a flag, bypassing an update of the corresponding savepoint version of the page and maintaining the corresponding savepoint version of the page;
On the other hand, Wang teaches for each page having a flag, bypassing an update of the corresponding savepoint version of the page and maintaining the corresponding savepoint version of the page; (Wang, Fig. 9 and [0035], discloses a recovery process utilizing a bitmap where blocks (i.e. pages) that have been recovered from backup is flagged and skipped (i.e. update is bypassed) and blocks not recovered will be retrieved from backup (i.e. page is updated with the corresponding savepoint version of the page). Examiner interprets that pages that are recovered are maintaining the corresponding savepoint version of the page.)
Sim-Tang, [0014] and [0038], discloses perform a recovery operation to an entire database or a subset of the database to an intended recovering point-in-time. The recovery process of Wang can be the database recovery of Sim-Tang. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have 
One of ordinary skill in the art would be motivated to do so as to provide backed up data to become available rather quickly, as taught by Wang [0002].

Regarding claim 2, Sim-Tang, in view of Wang, teaches the method of claim 1, wherein the pages are flagged as being recovery in a transient page control block. (Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure (i.e. transient page control block) containing structural information of the data to be recovered, which is a list that includes an entry per data item (e.g. page) and one or more attributes per data item. Attributes include 'to be recovered' and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets the 'to be recovered' attribute to indicate that the data item/page indicates the page will be from recovery.)
Claims 9 and 16 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Sim-Tang, in view of Wang, teaches the method of claim 1 further comprising: assigning a current savepoint version to each page not flagged as being from recovery.  (Sim-Tang, [0014], discloses perform a recovery Examiner interprets that if the 'to be recovered' attribute of a data item/page is not flagged to be recovered then the page is the most current point-in-time data (i.e. current savepoint version).)
Claims 10 and 17 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
 
Regarding claim 4, Sim-Tang, in view of Wang, teaches the method of claim 1 further comprising: flushing the pages from memory to physical persistence; (Sim-Tang, [0043], discloses a database module that can force a database manager to flush out its data from memory to disk.) and resetting the flags for the pages as they are flushed to physical persistence. (Sim-Tang, Fig. 17 and [0073], discloses recovery of data back to primary storage and upon completion of the recovery, clears the “tobeRecovered” flag in the sorted source tree. Sim-Tang, [0075], discloses on-demand recovery using downward resync operations to recover data from the DMS to the host to facilitate recovery. )  
Claims 11 and 18 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.
 
the method of claim 1, wherein: the pages are flagged as being from recovery in a transient page control block; and the transient control block is reset as the pages are flushed to the physical persistence. (Sim-Tang, [0043], discloses a database module that can force a database manager to flush out its data from memory to disk. Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure (i.e. transient page control block) containing structural information of the data to be recovered, which is a list that includes an entry per data item (e.g. page) and one or more attributes per data item. Attributes include 'to be recovered' and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets the 'to be recovered' attribute to indicate that the data item/page indicates the page will be from recovery. Sim-Tang, Fig. 17 and [0073], discloses recovery of data back to primary storage and upon completion of the recovery, clears the “tobeRecovered” flag in the sorted source tree.)
Claims 12 and 19 recite substantially the same limitations as claim 5, and are rejected for substantially the same reasons.
 
Regarding claim 6, Sim-Tang, in view of Wang, teaches the method of claim 1 further comprising: causing the pages to be piped from the backup media.  (Sim-Tang, [0014], discloses perform a recovery operation to an entire data source or a subset of the data source to an intended recovering point-in-time. Sim-Tang, [0039], discloses data protection and disaster recovery as stream based data services streaming data from a data source into a DMS cluster, where the data source and its 
Claim 13 recites substantially the same limitations as claim 6, and are rejected for substantially the same reasons.
 
Regarding independent claim 8, Sim-Tang teaches a system for database recovery comprising: (Sim-Tang, [0014], discloses perform a recovery operation to an entire data source or a subset of the data source to an intended recovering point-in-time. Sim-Tang, [0038], discloses a data source may be a database.)
at least one data processor; and memory including instructions which, when executed by the at least one data processor, (Sim-Tang, [0081], discloses general purpose computer with a processor executing a computer program stored in a computer readable storage medium) result in operations comprising: 
receiving, by a database, pages being piped from backup media, each of the pages having a corresponding savepoint version; (Sim-Tang, [0014], discloses perform a recovery operation to an entire data source or a subset of the data source to an intended recovering point-in-time. Sim-Tang, [0039], discloses data protection and disaster recovery as stream based data services streaming data from a data source into a DMS cluster, where the data source and its entire history can be captured and protected. Sim-Tang, [0047], [0052], and [0057], discloses using a sorted source tree data structure containing structural information of the data to be recovered, which is a Examiner interprets that the sorted source tree data structures with data items (e.g. pages) used to recover a data source to specific point-in-times to mean the pages correspond to savepoint versions.)
flagging at least a portion of the pages as being from recovery; (Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure, which is a list that includes an entry per data item and one or more attributes per data item. Attributes include 'to be recovered' and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets the 'to be recovered' attribute to indicate that the data item/page indicates the page will be from recovery.) 
maintaining the corresponding savepoint version of the page; (Sim-Tang, [0039], discloses data protection and disaster recovery as stream based data services streaming data from a data source into a DMS cluster, where the data source and its entire history can be captured and protected. Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure containing structural information of the data 'to be recovered', which is a list that includes an entry per data item (e.g. page) and one or more attributes per data item. Attributes include to be recovered and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets that having the history captured and protected for recovery of a data source to specific point-in-times to mean that savepoint versions are being maintained.)
calculating a single checksum for each page to confirm integrity; and loading each page into memory of the database after confirming the corresponding calculated single checksum. (Sim-Tang, Fig. 15 and [0070], Examiner interprets that recovering data item (e.g. page) from the DMS based on the checksum of the data item to be loading the page into the memory of the database after confirming the checksum.)
 However, Sim-Tang does not explicitly teach for each page having a flag, bypassing an update of the corresponding savepoint version of the page and maintaining the corresponding savepoint version of the page;
On the other hand, Wang teaches for each page having a flag, bypassing an update of the corresponding savepoint version of the page and maintaining the corresponding savepoint version of the page; (Wang, Fig. 9 and [0035], discloses a recovery process utilizing a bitmap where blocks (i.e. pages) that have been recovered from backup is flagged and skipped (i.e. update is bypassed) and blocks not recovered will be retrieved from backup (i.e. page is updated with the corresponding savepoint version of the page). Examiner interprets that pages that are recovered are maintaining the corresponding savepoint version of the page.)
Sim-Tang, [0014] and [0038], discloses perform a recovery operation to an entire database or a subset of the database to an intended recovering point-in-time. The recovery process of Wang can be the database recovery of Sim-Tang. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have 
One of ordinary skill in the art would be motivated to do so as to provide backed up data to become available rather quickly, as taught by Wang [0002].

Regarding independent claim 15, Sim-Tang teaches a non-transitory computer program product storing instructions which, when executed by at least one computing device, (Sim-Tang, [0081], discloses general purpose computer with a processor executing a computer program stored in a computer readable storage medium) result in operations comprising: 
receiving, by a database, pages being piped from backup media, each of the pages having a corresponding savepoint version; (Sim-Tang, [0014], discloses perform a recovery operation to an entire data source or a subset of the data source to an intended recovering point-in-time. Sim-Tang, [0039], discloses data protection and disaster recovery as stream based data services streaming data from a data source into a DMS cluster, where the data source and its entire history can be captured and protected. Sim-Tang, [0047], [0052], and [0057], discloses using a sorted source tree data structure containing structural information of the data to be recovered, which is a list that includes an entry per data item (e.g. page) and recovery involves recovering the actual data from the DMS to the host. Examiner interprets that the sorted source tree data structures with data items (e.g. pages) used to recover a data source to specific point-in-times to mean the pages correspond to savepoint versions.)
flagging at least a portion of the pages as being from recovery; (Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure, which is a list that includes an entry per data item and one or more attributes per data item. Attributes include 'to be recovered' and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets the 'to be recovered' attribute to indicate that the data item/page indicates the page will be from recovery.) 
maintaining the corresponding savepoint version of the page; (Sim-Tang, [0039], discloses data protection and disaster recovery as stream based data services streaming data from a data source into a DMS cluster, where the data source and its entire history can be captured and protected. Sim-Tang, [0047] and [0057], discloses using a sorted source tree data structure containing structural information of the data to be recovered, which is a list that includes an entry per data item (e.g. page) and one or more attributes per data item. Attributes include 'to be recovered' and data bitmap and may have an associated flag, which indicates a setting for the attribute. Examiner interprets that having the history captured and protected for recovery of a data source to specific point-in-times to mean that savepoint versions are being maintained.)
calculating a single checksum for each page to confirm integrity; and loading each page into memory of the database after confirming the corresponding calculated single checksum. (Sim-Tang, Fig. 15 and [0070], discloses during recovery the system goes through the “tobeRecovered” items of a sorted source tree to generate checksums to determine what data items to request from Examiner interprets that recovering data item (e.g. page) from the DMS based on the checksum of the data item to be loading the page into the memory of the database after confirming the checksum.)
However, Sim-Tang does not explicitly teach for each page having a flag, maintaining the corresponding savepoint version of the page, wherein an update of the corresponding savepoint version of the page is bypassed;
On the other hand, Wang teaches for each page having a flag, maintaining the corresponding savepoint version of the page, wherein an update of the corresponding savepoint version of the page is bypassed; (Wang, Fig. 9 and [0035], discloses a recovery process utilizing a bitmap where blocks (i.e. pages) that have been recovered from backup is flagged and skipped (i.e. update is bypassed) and blocks not recovered will be retrieved from backup (i.e. page is updated with the corresponding savepoint version of the page). Examiner interprets that pages that are recovered are maintaining the corresponding savepoint version of the page.)
Sim-Tang, [0014] and [0038], discloses perform a recovery operation to an entire database or a subset of the database to an intended recovering point-in-time. The recovery process of Wang can be the database recovery of Sim-Tang. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-demand recovery system of Sim-Tang to incorporate the teachings of utilizing a bitmap to recover only data blocks that are not yet recovered of Wang 
One of ordinary skill in the art would be motivated to do so as to provide backed up data to become available rather quickly, as taught by Wang [0002].



Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang, in view of Wang, and further in view of Thomsen et al. (U.S. Pub. No. 2018/0260425, previously cited), hereinafter Thomsen.
 
Regarding claim 7, Sim-Tang, in view of Wang, teaches all the limitations as set forth in the rejection of claim 1 above. Sim-Tang, in view of Wang, further teaches data is loaded into main memory and flushed to physical persistence. (Sim-Tang, [0043], discloses a database module that can force a database manager to flush out its data from memory to disk.)
However, Sim-Tang does not explicitly teach the method of claim 1, wherein the database is an in-memory database in which data is loaded into main memory and flushed to physical persistence. 
On the other hand, Thomsen teaches wherein the database is an in-memory database in which data is loaded into main memory and flushed to physical persistence. (Thomsen, Fig. 6 and [0021] and [0078], discloses an in-memory 
Sim-Tang, [0014] and [0038], discloses perform a recovery operation to an entire database or a subset of the database to an intended recovering point-in-time. The restoring the in-memory database of Thomsen can be the database recovery of Sim-Tang. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-demand recovery system of Sim-Tang to incorporate the teachings of a database page flusher system of Thomsen because both address the same field of database backup and recovery systems and by incorporating Thomsen into Sim-Tang provides the recovery system with page flushing in an in-memory database. 
One of ordinary skill in the art would be motivated to do so as to provide a way to help minimize savepoints during log replay for (a) crash recovery of a system, (b) executing savepoints during log recovery from a backup and/or (c) executing savepoints during log replay on a secondary system, as taught by Li [0011].
Claims 14 and 20 recite substantially the same limitations as claim 7, and are rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Eddy Cheung/Examiner, Art Unit 2165